DETAILED ACTION
Response to Amendment
The Amendment filed 19 January 2022 has been entered.  Claims 1-16 remain pending in the application.  Applicant’s Amendments to the Claims have overcome the Objections and 112 Rejections previously set forth in the Non-Final Office Action mailed 20 September 2021. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
The Office previously inadvertently suggested an incorrect edit to claim 8.  Claim 8 should instead recite “allowing [[an]] the oxygen scavenger to reduce [[the]] an amount of oxygen in the aqueous fluid by at least 95% within about 60 minutes” (because claim 1 provides “an oxygen scavenger” but no “oxygen” in the aqueous fluid).  The Office apologizes for the confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Falana (2012/0295820) (cited previously).
Regarding independent claim 1, Falana discloses A method (abstract “The phosphate brines include an additive system that reduces the corrosiveness” and [0003] “for drilling, completing, and/or fracturing of oil and/or gas wells”) comprising: 
providing a treatment fluid ([0027] “adding a corrosion mitigation composition or system to the phosphate brines”) comprising an aqueous fluid ([0081] “The liquid carrier can generally be any liquid carrier suitable for use in oil and gas producing wells. A presently preferred liquid carrier is water”) and a composition that comprises an oxygen scavenger ([0027] “the additive system includes … oxygen scavengers”), a pH-adjusting agent ([0027] “the additive system includes neutralizing agents”), and a corrosion inhibitor ([0027] “the additive system includes quaternary salts, amines or mixtures thereof, where the quaternary salts and amines are effective in reducing the corrosive properties”), 
wherein the aqueous fluid is aerated by being exposed to any gas ([0066] “The introduction of water downhole often is accompanied by an increase in the oxygen content of downhole fluids due to oxygen dissolved in the water introduced downhole. […] The problem is exacerbated during the winter when the injected materials include winterizers such as water, alcohols, glycols, Cellosolves, formates, acetates, or the like and because oxygen solubility is higher”), 
wherein the corrosion inhibitor is a film-forming surfactant (e.g., [0061] “Suitable corrosion inhibitor for use in this invention include, without limitation: quaternary ammonium salts […]; salts of nitrogen bases; or mixtures or combinations thereof” such as “C6 to C24 synthetic tertiary amines,” “imidazolines,” “oxyalkylated fatty acid amines” etc.; quaternary amine corrosion inhibitors are film-forming surfactants), 
wherein the aqueous fluid comprises an at least one salt selected from the group consisting of: NaBr, KBr, CaCl2, CaBr2, ZnBr2, KCl, NaCl, MgCl2, SrCl2, BaCl2, NaHCO3, NaSO4, a carbonate salt, a sulfide salt, a magnesium salt, a bromide salt, a formate salt, and an acetate salt ([0081] “The liquid carrier can generally be any liquid carrier suitable for use in oil and gas producing wells. […] For example, it is possible to use fresh water, brine, or even water to which any salt, such as an alkali metal or alkali earth metal salt (NaCO3, NaCl, KCl, etc.) has been added”; also note [0059] “Suitable pH modifiers for use in this invention include, without limitation, alkali hydroxides, alkali carbonates, alkali bicarbonates, alkaline earth metal hydroxides, alkaline earth metal carbonates, alkaline earth metal bicarbonates and mixtures or combinations thereof”); 
contacting a metal surface with the treatment fluid (e.g., [0027] “are substantially non-corrosive to metals” and [0096] “Thus, the phosphate brine possess no deleterious effect on metals”); and 
introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation (e.g., [0031] “pumping the fracturing fluid including a proppant into a producing formation at a pressure sufficient to fracture the formation to enhance productivity”).

Regarding claim 2, Falana discloses wherein the aqueous fluid comprises a brine or produced water ([0081] “The water can be brackish or contain other materials typical of sources of water found in or near oil fields. For example, it is possible to use fresh water, brine”).
Regarding claim 4, Falana discloses “CCT (capillary coiled tubing) applications” ([0066]) and “pumping” the fluid ([0031]).  These are metal equipment.  Accordingly, Falana discloses wherein the metal surface is located on one or more of a pipe, a storage tank, a valve, a manifold, or a pump used to deliver the treatment fluid into the wellbore.
Although not required to anticipate the claim, Applicant may also see the reference to De Wolf in claim 13 below.
Regarding claims 6 and 7, Falana discloses, e.g., “pumping the fracturing fluid including a proppant” ([0031]) and “The proppant transport ability of a base fluid depends on the type of viscosifying additives added to the water base” ([0068]).  Accordingly, Falana discloses adding at least proppant and viscosifying additives, thereby disclosing:
(claim 6) wherein the treatment fluid further comprises one or more additional additives; and/or
(claim 7) adding one or more additional additives to the treatment fluid.
Regarding claim 10, Falana discloses wherein the treatment fluid is introduced into the wellbore at or above a pressure sufficient to create or enhance one or more fractures within the subterranean formation ([0031] “pumping the fracturing fluid including a proppant into a producing formation at a pressure sufficient to fracture the formation to enhance productivity”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 8, 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as obvious over Falana as in claim 1.
Regarding claim 5, Falana discloses “The inventors have found that phosphate brines can be prepared having reduced corrosive properties by adding a corrosion mitigation composition or system to the phosphate brines” ([0027]).
However, Falana fails to disclose adding continuously.
Nevertheless, it would of course be a simple matter to continue adding the corrosion mitigation composition to the phosphate brines as they are needed throughout a given treatment operation.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include wherein the step of providing the treatment fluid comprises continuously adding the composition to the aqueous fluid, in order to prepare as needed the brines “having reduced corrosive properties.”
Regarding claim 8, Falana discloses “The introduction of water downhole often is accompanied by an increase in the oxygen content of downhole fluids due to oxygen dissolved in the water introduced downhole. Thus, the materials introduced downhole must work in oxygen environments or must work sufficiently well until the oxygen content has been depleted by natural reactions. For system that cannot tolerate oxygen, then oxygen must be removed or controlled in any material introduced downhole. The problem is exacerbated during the winter when the injected materials include winterizers such as water, alcohols, glycols, Cellosolves, formates, acetates, or the like and because oxygen solubility is higher to a range of about 14-15 ppm in very cold water. Oxygen can also increase corrosion and scaling” ([0066]). 
However, Falana fails to specify allowing the oxygen scavenger to reduce oxygen by ≥95% within 60 minutes.
Nevertheless, it would of course be more desirable to have the oxygen scavenger operate as fast as possible.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include allowing the oxygen scavenger to reduce an amount of oxygen in the aqueous fluid by at least 95% within about 60 minutes, in order to remove the oxygen as quickly as possible and thereby avoid increased corrosion and scaling.
KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 9, Falana “the additive system includes neutralizing agents for the phosphate brines such as acids, anhydrides, other compounds capable of neutralizing basic phosphate brines, or mixtures or combinations thereof. Typically, phosphate brines have a pH 9. While the pH of a 1.74 SG phosphate brine (14.5 ppg) is 11, it can easily be handled and is safe for skin exposure, but is corrosive to metals. Therefore, the inventors have found that treating phosphate brines with an effective amount of a neutralizing system produces neutralized phosphate brines or a substantially neutralized phosphate brines having reduced metal corrosive propensities, having minimal corrosive propensities or are substantially non-corrosive to metals” ([0027]) and defines “substantially neutral” pH of 7 ([0023]) and “substantially neutralized” pH of 9 ([0024]).  Falana also discloses the neutralizing agents may include “alkali metal hydroxides, alkaline earth metal and mixtures or combinations thereof” ([0041]) for a mixed phosphate brine ([0042]), as well as “pH modifiers” ([0059]), and Falana provides Examples of producing the neutral pH fluids ([0083] Table 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include allowing the pH-adjusting agent to increase the pH of the aqueous fluid to a level between about 7 and about 9, in order to produce brines “having reduced metal corrosive propensities, having minimal corrosive propensities or are substantially non-corrosive to metals.”
Regarding independent claim 11, Falana discloses A method (abstract “The phosphate brines include an additive system that reduces the corrosiveness” and [0003] “for drilling, completing, and/or fracturing of oil and/or gas wells”) comprising: 
providing a fracturing fluid ([0027] “adding a corrosion mitigation composition or system to the phosphate brines”) comprising an aqueous fluid ([0081] “The liquid carrier can generally be any liquid carrier suitable for use in oil and gas producing wells. A presently preferred liquid carrier is water”), one or more additives, and a composition comprising an oxygen scavenger ([0027] “the additive system , a pH-adjusting agent ([0027] “the additive system includes neutralizing agents”), and a corrosion inhibitor ([0027] “the additive system includes quaternary salts, amines or mixtures thereof, where the quaternary salts and amines are effective in reducing the corrosive properties”), 
wherein the aqueous fluid comprises dissolved oxygen gas ([0066] “The introduction of water downhole often is accompanied by an increase in the oxygen content of downhole fluids due to oxygen dissolved in the water introduced downhole”), 
wherein the corrosion inhibitor is a film-forming surfactant (e.g., [0061] “Suitable corrosion inhibitor for use in this invention include, without limitation: quaternary ammonium salts […]; salts of nitrogen bases; or mixtures or combinations thereof” such as “C6 to C24 synthetic tertiary amines,” “imidazolines,” “oxyalkylated fatty acid amines” etc.),
wherein the aqueous fluid comprises an at least one salt selected from the group consisting of: NaBr, KBr, CaCl2, CaBr2, ZnBr2, KCl, NaCl, MgCl2, SrCl2, BaCl2, NaHCO3, NaSO4, a carbonate salt, a sulfide salt, a magnesium salt, a bromide salt, a formate salt, and an acetate salt ([0081] “The liquid carrier can generally be any liquid carrier suitable for use in oil and gas producing wells. […] For example, it is possible to use fresh water, brine, or even water to which any salt, such as an alkali metal or alkali earth metal salt (NaCO3, NaCl, KCl, etc.) has been added”; also note [0059] “Suitable pH modifiers for use in this invention include, without limitation, alkali hydroxides, alkali carbonates, alkali bicarbonates, alkaline earth metal hydroxides, alkaline earth metal carbonates, alkaline earth metal bicarbonates and mixtures or combinations thereof”); 
contacting a metal surface with the fracturing fluid (e.g., [0027] “are substantially non-corrosive to metals” and [0096] “Thus, the phosphate brine possess no deleterious effect on metals”); and 
introducing the fracturing fluid into the wellbore at or above a pressure sufficient to create or enhance one or more fractures within the subterranean formation (e.g., [0031] “pumping the fracturing fluid including a proppant into a producing formation at a pressure sufficient to fracture the formation to enhance productivity”).
oxygen dissolved in the water introduced downhole. […] The problem is exacerbated during the winter when the injected materials include winterizers such as water, alcohols, glycols, Cellosolves, formates, acetates, or the like and because oxygen solubility is higher to a range of about 14-15 ppm in very cold water” ([0066]).
This appears to refer to wherein the water used to form the treatment fluid has dissolved oxygen up to about 15 ppm in very cold water.  Accordingly, although silent to the exact dissolved oxygen concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include wherein the aqueous fluid comprises dissolved oxygen gas in an amount of from about 4 ppm to about 14 ppm, in order to provide a typical water for the treatment fluid capable of having the oxygen removed by oxygen scavengers.
Regarding claim 12, Falana discloses “The effective amount of the additive system ranges from about 0.01 vol. % to about 10 vol. %” ([0100]).  
5000 ppm by volume is 0.5 vol.%, which appears to be within the same general conditions.  Accordingly, although silent to the exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include wherein the composition is present in the aqueous fluid in an amount from about 50 ppm to about 5,000 ppm by volume of the aqueous fluid, in order to provide an effective amount of the additive system for inhibiting corrosion, scavenging oxygen, etc.
Regarding claim 14, Falana discloses “the additive system includes neutralizing agents for the phosphate brines such as acids, anhydrides, other compounds capable of neutralizing basic phosphate brines, or mixtures or combinations thereof. Typically, phosphate brines have a pH 9. While the pH of a 1.74 SG phosphate brine (14.5 ppg) is 11, it can easily be handled and is safe for skin exposure, but is corrosive to metals. Therefore, the inventors have found that treating phosphate brines with an effective amount of a neutralizing system produces neutralized phosphate brines or a substantially neutralized phosphate brines having reduced metal corrosive propensities, having minimal corrosive propensities or are substantially non-corrosive to metals” ([0027]) and defines “substantially neutral” pH of 7 ([0023]) and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include allowing the pH-adjusting agent to increase the pH of the aqueous fluid to a level between about 7 and about 9, in order to produce brines “having reduced metal corrosive propensities, having minimal corrosive propensities or are substantially non-corrosive to metals.”
Regarding claim 15, Falana discloses “The introduction of water downhole often is accompanied by an increase in the oxygen content of downhole fluids due to oxygen dissolved in the water introduced downhole. Thus, the materials introduced downhole must work in oxygen environments or must work sufficiently well until the oxygen content has been depleted by natural reactions. For system that cannot tolerate oxygen, then oxygen must be removed or controlled in any material introduced downhole. The problem is exacerbated during the winter when the injected materials include winterizers such as water, alcohols, glycols, Cellosolves, formates, acetates, or the like and because oxygen solubility is higher to a range of about 14-15 ppm in very cold water. Oxygen can also increase corrosion and scaling” ([0066]). 
However, Falana fails to specify allowing the oxygen scavenger to reduce oxygen by ≥95% within 60 minutes.
Nevertheless, it would of course be more desirable to have the oxygen scavenger operate as fast as possible.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include allowing the oxygen scavenger to reduce the amount of oxygen in the aqueous fluid by at least 95% within about 60 minutes, in order to remove the oxygen as quickly as possible and thereby avoid increased corrosion and scaling.
Regarding claim 16, Falana discloses wherein the composition is added to the aqueous fluid to form the fracturing fluid ([0027] “adding a corrosion mitigation composition or system to the phosphate brines”).

Nevertheless, Falana discloses the additives as “a corrosion mitigation composition” that is added and appears to set forth no limits on how the “corrosion mitigation composition” should be stored or added to the treatment fluid, and it would of course be a simple matter to store the “corrosion mitigation composition” for use as needed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include wherein the composition is stored for up to 12 months before is it added to the aqueous fluid, in order to keep the “corrosion mitigation composition” so it can be added as needed to form the treatment fluid.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as obvious over Falana as in claims 1 and 11, and further in view of De Wolf (2015/0005216) (cited previously).
Regarding claims 3 and 13, Falana discloses testing with “carbon steel coupons” ([0085]) and, e.g., that the treatment fluids “are substantially non-corrosive to metals” ([0027]) and “Thus, the phosphate brine possess no deleterious effect on metals” ([0096]).
However, Falana fails to disclose contacting a low alloy carbon steel.
De Wolf teaches “employing carbon steel types as usually found in subterranean formations” (abstract) that are contacted with treatment fluids “to reduce the corrosion of carbon steel-containing equipment” ([0001]) wherein such equipment includes “carbon steels called high-strength low-alloy (HSLA) steels, or microalloyed steels, which are designed to provide better mechanical properties and/or greater resistance to atmospheric corrosion than carbon steels in the normal sense, because they are designed to meet specific mechanical properties rather than a chemical composition. HSLA steels have low carbon contents (0.05-0.25% C) in order to produce adequate formability and weldability, and they have manganese contents up to 2.0 wt %” ([0029]).  De Wolf further teaches “in oil and gas production installations, a large part of the equipment, such as tubes, tanks, boilers, reactor vessels, is made from carbon steel alloys” ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falana to include low-alloy carbon steel tubes, tanks, boilers, reactor 
(claim 3) wherein the metal surface comprises a low alloy carbon steel; and/or
(claim 13) wherein the metal surface comprises a low alloy carbon steel and is located on a pipe, a storage tank, a valve, a manifold, or a pump used to deliver the treatment fluid into the wellbore.

Response to Arguments
Applicant's arguments filed 19 January 2022 with respect to claims rejected under 35 USC § 102 over Falana have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant points to the new salts, but as above, Falana discloses including at least a few of these salts as part of the carrier fluid brine, which still anticipates the claim.  
Accordingly, this argument is not persuasive for the current claim language.
Nevertheless, Applicant may consider Amending the claims to particularly exclude Falana’s requisite phosphate salts (e.g., “wherein the treatment fluid does not comprise a phosphate salt” or “wherein the treatment fluid excludes a phosphate salt” or the like), as supported by the disclosure of a positive recitation of a phosphate salt in Specification p.5, line 6 (“In such embodiments, the salt may be any suitable salt, such as at least one of NaBr, KBr, CaCl, CaBr2, ZnBr2, KCl, NaCl, MgCl, SrCl2, BaCl2, NaHCO3, NaSO4, a carbonate salt, sulfide salts, a phosphate salt, a magnesium salt, a bromide salt, a formate salt, and an acetate salt”).  Because the phosphate salts are required for operability of Falana, Falana could not reasonably be modified to exclude the phosphate salts without Falana being rendered unsatisfactory for its intended purpose or impermissibly changing the principle of operation of Falana.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674